Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant’s remarks filed 03/02/22.
	The applicant submits that the previous rejection is overcome in accordance with the agreement reached in the interview filed 02/24/22. 
	The examiner is in agreement and the previous rejection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh, US20170077476A1 (in IDS), and Herle, US20170279108A1.

Regarding claim 1, Kitoh teaches a layered double hydroxide (LDH) separator (separator layer (52))[0056][0070] comprising a porous substrate made of a polymeric material (porous substrate made of polymeric material)[0067]; and LDH with which pores of the porous substrate are plugged (LDH is formed densely in the porous substrate)[0070],
	wherein the LDH separator has a plurality of remaining flattened pores (LDH is typically in the surface and its vicinity leaving the inner pores with empty space allowing for flattened pores)[0072], 
	longitudinal directions of the pores being non-parallel to a thickness direction of the LDH separator (the pores having a longitudinal direction being an implicit feature of the pores shape).
	Kitoh does not teach flattened pores. 
Herle teaches a lithium secondary battery wherein a negative electrode fabricated with a porous substrate acting as a separator [0004][0005] wherein the aspect ratio of the pores (ie. flattened shape) of the porous substrate separator have a high aspect ratio to inhibit dendrite growth [0017]. 
Then it would have been obvious to combine the teaching for flattened pores as shown in the separator of Herle into the separator of Kitoh to prevent dendrite formation.

Regarding claim 2, combined Kitoh teaches the LDH separator according to claim 1, 
Combined Kitoh does not teach wherein the remaining pores have a mean aspect ratio of 1.5 to 17.
Herle teaches a lithium secondary battery wherein a negative electrode fabricated with a porous substrate acting as a separator [0004][0005] wherein the aspect ratio of the pores of the porous substrate separator have a high aspect ratio to inhibit dendrite growth [0017]. The aspect ratio of the pores in a porous separator are then a result effective variable for controlling dendrite growth prevention. Herle does not teach the claimed range for 1.5 – 17, but it would have been obvious for one skilled in the art before the filing date to arrive at the claimed ranged through routine optimization of the pore aspect ratio. 
Further, it would have been obvious to one skilled in the art before the filing to combine the optimized aspect ratio for dendrite prevention into the porous separator of combined Kitoh to further prevent dendrite growth. 

Regarding claim 3, combined Kitoh teaches the LDH separator according to claim 1, 
Combined Kitoh does not teach wherein the remaining pores have a mean aspect ratio of 1.5 to 10.
Herle teaches a lithium secondary battery wherein a negative electrode fabricated with a porous substrate acting as a separator [0004][0005] wherein the aspect ratio of the pores of the porous substrate separator have a high aspect ratio to inhibit dendrite growth [0017]. The aspect ratio of the pores in a porous separator are then a result effective variable for controlling dendrite growth prevention. Herle does not teach the claimed range for 1.5 – 10, but it would have been obvious for one skilled in the art before the filing date to arrive at the claimed ranged through routine optimization of the pore aspect ratio. 
Further, it would have been obvious to one skilled in the art before the filing to combine the optimized aspect ratio for dendrite prevention into the porous separator of combined Kitoh to further prevent dendrite growth. 
	
Regarding claim 4, combined Kitoh teaches the LDH separator according to claim 1, 
Combined Kitoh does not teach wherein the LDH is incorporated over the entire thickness of the porous substrate.
However, Kitoh does teach that the amount of LDH disposed across the thickness of the separator determines the zinc permeability of the separator layer (LDH densifies the separator reducing the zinc permeability)[0052][0054][0065]. Further, Kitoh teaches the zinc permeability to be an important control variable for preventing short circuit through dendrite formation [0052]. Then, it would have been obvious to one skilled in the art before the filing date of the invention to arrive at the claimed limitation through routine optimization of the density of the porous separator. 

Regarding claim 5, combined Kitoh teaches the LDH separator according to claim 1. 
Further, Kitoh teaches having a helium permeability per unit area of 3.0 cm/atm·min or less (helium gas does not permeate the separator layer)[0053][0071][0129].

Regarding claim 6, combined Kitoh teaches the LDH separator according to claim 1, 
Further, Kitoh teaches having an ionic conductivity of 2.0 mS/cm or more (0.01 – 10 mS/cm)[0060]

Regarding claim 7, combined Kitoh teaches the LDH separator according to claim 1, 
Further, Kitoh teaches wherein the polymeric material is selected from the group consisting of polystyrene, poly(ether sulfone), polypropylene, epoxy resin, poly(phenylene sulfide), fluorocarbon resin, cellulose, nylon, and polyethylene (polypropylene resins, polyethylene resins, and modified polyphenylene ethers)[0049].

Regarding claim 8, combined Kitoh teaches the LDH separator according to claim 1.
Further, Kitoh teaches consisting of the porous substrate and the LDH (porous substrate made of polymeric material)[0067](LDH is formed densely in the porous substrate)[0070].

Regarding claim 9, Kitoh teaches a secondary zinc battery (zinc secondary battery) [0003] comprising the LDH separator according to claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitoh, US20170077476A1 (in IDS), and Herle, US20170279108A1, as applied to claim 1 above and further in view of Tadanaga, JP2013191523A (in IDS)(see machine translation).

Regarding claim 10, combined Kitoh does not teach a solid-state alkaline fuel cell comprising the LDH separator according to claim 1.
	Tadanaga teaches a solid state alkaline fuel cell [0005] using a porous polymeric substrate immersed in an LDH dispersion to impregnate the pores [0034][0035] showing that it is known in the art to use such a separator in a solid-state alkaline fuel cell application. Then it would have been obvious to one skilled in the art before the filing date to use the porous polymeric substrate of combined Kitoh in the application of a solid-state alkaline fuel cell as a simple substitution with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724       
/BRIAN R OHARA/Examiner, Art Unit 1724